Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:



  INNOVATIVE GENETICS, LLC,
  a Florida limited liability company,

                 Plaintiff,

  v.

  FLAVOCURE BIOTECH, LLC,
  a Maryland limited liability company,

              Defendant.
  _________________________________/

                                           COMPLAINT

           Plaintiff, INNOVATIVE GENETICS, LLC (“Innovative Genetics” or “Plaintiff”), hereby

  sues Defendant, FLAVOCURE BIOTECH, LLC (“Flavocure” or “Defendant”), and states as

  follows:

                                          THE PARTIES

           1.    Plaintiff Innovative Genetics is a Florida limited liability company with its

  principal place of business located at 1300 Washington Avenue, Suite 991, Miami Beach, Florida,

  33139.

           2.    Defendant Flavocure is a Maryland limited liability company with its principal

  place of business located at 701 East Pratt Street, Suite 2033, Baltimore, Maryland, 21202.

                               JURISDICTION AND VENUE

           3.    The Court’s jurisdiction over the subject matter is founded on 28 U.S.C. 1332

  because diversity of citizenship exists between the parties and the amount in controversy exceeds
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 9




  Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.

         4.      Venue is proper in this Court pursuant to Section 7.7.1 of the Investment Agreement

  dated as of April 20, 2018 (the “Investment Agreement”) that is at issue in this lawsuit, which

  states that Innovative Genetics and Flavocure:

                 [I]rrevocably submit to the exclusive jurisdiction of any Florida state court or
                 federal court sitting in Miami-Dade County, Florida, and any court having
                 jurisdiction over appeals of matters heard in such courts, for purpose of any
                 suit, action or other proceeding arising out of or based upon any Document or
                 the subject matter hereof or thereof.

  A true and correct copy of the Investment Agreement is attached hereto as Exhibit A.1 Section 7.9

  of the Investment Agreement provides that the Investment Agreement “shall be governed by and

  construed in accordance with the laws of the State of Delaware.”

                                   GENERAL ALLEGATIONS

         5.      Innovative Genetics is a technology company engaged in the research and

  development of new products, including but not limited to, pharmaceuticals and medical devices

  for distribution around the world.

         6.      Flavocure is a drug discovery and development biotech company that has

  discovered, among other things, eleven small molecules for cancer treatment, resulting in at least

  two patents.

         7.      On April 20, 2018, Innovative Genetics and Flavocure each executed the

  Investment Agreement wherein Flavocure agreed to sell to Innovative Genetics and Innovative

  Genetics agreed to purchase from Flavocure a total of 22% of Flavocure’s membership interests




  1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
  in the Investment Agreement.


                                                   2
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 9




  through various tranches each payable upon the completion of certain milestones. See Ex. A. at

  Recitals, Art. II and Schedules 2.1 – 2.5.

         8.      At the time the parties executed the Investment Agreement, Flavocure had three (3)

  pending patent applications:

                 a.   Patent No. PCT/US2015/O62331, filed November 24, 2015;

                 b.   Patent No. PCT/US16/66343, filed December 13, 2016; and

                 c.   Patent No. US15/567,118, FILED OCTOBER 17, 2017.

  Each of the pending applications described the invention as “[t]herapeutic agents containing

  Cannabis Flavonoid derivatives targeting kinases, sirtuins and oncogenic agents of the treatment

  of cancers” (collectively, the “Intellectual Property”). Two patents were subsequently approved

  for Defendant on September 3, 2019 (Patent No.: 10,398,674) and on August 5, 2020 (Patent No.:

  10,751.320).

         9.      The Investment Agreement structured the purchase to take place over the span of

  four milestone closing events, and one “Initial Closing Date,” wherein Innovative Genetics would

  tender varying amounts of payment for varying amounts of Membership Interests of Flavocure.

  See Ex. A at Article II and at Schedules 2.1 through 2.5.

                         Closing Conditions Necessary for Initial Investment

         10.     Section 3.1 of the Investment Agreement sets forth the conditions Defendant

  needed to satisfy before Innovative Genetics made the Initial Investment of $280,000. Once

  Defendant satisfied all of the conditions set forth in Section 3.1 of the Investment Agreement, the

  Initial Closing Date would occur seven (7) days after such satisfaction in the sole discretion of

  [Innovative Genetics].” See Ex. A at Appendix I (emphasis added). Accordingly, at all material




                                                  3
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 9




  times following the execution of the Investment Agreement, Innovative Genetics possessed

  unilateral authority to determine whether Flavocure had satisfied the “Closing Conditions.”

         11.     In addition, Section 2.1.1 of the Investment Agreement required Defendant to

  amend and restate its operating agreement to include the proposed language in the Investment

  Agreement for an Additional Voting Interest for the benefit of Innovative Genetics to be agreed to

  by the parties prior to the Initial Closing Date, subject to Section 3.7 of the Investment Agreement.

  See Ex. A.

            Defendant Failed to Satisfy the Closing Conditions for the Initial Investment

         12.     On or about May 2, 2018, Flavocure sent to Innovative Genetics only a handful of

  documents required for the Initial Investment. The documents did not include the written consent

  required by Sections 3.1.1.2 and 3.1.1.4 of the Investment Agreement. Importantly, the documents

  also did not include the amended and restated operating agreement adding the Additional Voting

  Interest language required by Section 2.1.1 of the Investment Agreement.

         13.     On May 9, 2018, Innovative Genetics notified Defendant that documents, including

  the amended and restated operating agreement, were missing. In response to Innovative Genetics’

  request, Defendant provided a draft amended and restated operating agreement, but it did not

  include the important language relating to the Additional Voting Interest required by Section 2.1.1

  of the Investment Agreement.

         14.     Various drafts of the amended and restated operating agreement were subsequently

  exchanged none of which were acceptable to Innovative Genetics, and on July 20, 2018, Defendant

  notified Innovative Genetics pursuant to Section 3.7 of the Investment Agreement that Innovative

  Genetics had to pay the Initial Investment on or before July 30, 2018 or accept new conditions for

  Innovative Genetics to close on the transaction.




                                                     4
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 9




         15.     Although Section 3.7 of the Investment Agreement clearly did not allow Defendant

  to terminate the Investment Agreement, but only to “suspend the Additional Voting Interest so that

  the new Investor’s voting right shall be equal to its actual Percentage Interest in the Company,”

  Defendant threatened to terminate the Investment Agreement if Innovative Genetics did not agree

  to the new terms by August 10, 2018.

         16.     In response, Plaintiff notified Defendant in writing on July 27, 2018 that Defendant

  had not satisfied the conditions for the Initial Investment because it failed to comply with Sections

  2.1.1, 3.1.1.2 and 3.1.1.4 of the Investment Agreement. Importantly, Innovative Genetics

  confirmed to Defendant its “intent of moving the transaction to closing” and requested the

  necessary documents. A true and correct copy of the July 27, 2018 letter is attached hereto as

  Exhibit B.

         17.     On July 31, 2018, Defendant replied by saying that Defendant would only proceed

  with its obligations under the Investment Agreement if Innovative Genetics agreed to the new

  terms. On August 1, 2018, Innovative Genetics responded that Defendant had still not satisfied the

  conditions necessary for the Initial Investment specified in its July 27, 2018 correspondence (Ex.

  B) and again confirmed that Innovative Genetics remained ready, willing and able to close the

  transaction.

         18.     On August 30, 2018, Innovative Genetics again pleaded with Defendant to provide

  the required documents necessary to close on the Initial Investment, including now the documents

  required by Section 3.1.1.3, and confirmed that once the conditions were satisfied, Innovative

  Genetics would fund the Initial Investment. A true and correct copy of the August 30, 2018 letter

  is attached hereto as Exhibit C.




                                                   5
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 9




            19.   Importantly, Innovative Genetics confirmed that the acceptable language for the

  amended and restated operating agreement should simply track the language the parties agreed to

  in Section 2.1.1. of the Investment Agreement. Nonetheless, on September 12, 2018, Defendant

  rejected using the language the parties previously agreed to in the Investment Agreement.

            20.   The same confirmation occurred on September 27, 2018 when Innovative Genetics’

  legal counsel advised Flavocure’s legal counsel via letter that:

                  Innovative Genetics was prepared to close pursuant to the terms of the
                  [Investment] Agreement. Therefore, I am reaching out to determine if
                  Flavocure intends to move forward pursuant to the terms of the [Investment]
                  Agreement.

  A true and correct copy of this September 27, 2018 letter is attached hereto as Exhibit D.

            21.   From May 25, 2018 to September 27, 2018, Innovative Genetics urged Flavocure

  to honor the Investment Agreement in good faith by (i) providing the missing documents required

  by Section 3.1 of the Investment Agreement, and (ii) including the language incorporating the

  “Additional Voting Interest” in Flavocure’s amended and restated operating agreement previously

  agreed to by the parties in Section 2.1.1 of the Investment Agreement. Unfortunately, Flavocure

  refused to do so.

            22.   Indeed, neither Flavocure nor its counsel ever responded to Innovative Genetics’

  legal counsel’s September 27, 2018 letter.

            23.   All conditions precedent to the maintenance of this action have been performed,

  have occurred, or have been waived.

            24.   Innovative Genetics has retained Holland & Knight LLP to represent it in this action

  and is obligated to pay Holland & Knight LLP a reasonable fee for its services in bringing this

  action.




                                                   6
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 9




                              COUNT I - BREACH OF CONTRACT

         Innovative Genetics hereby incorporates by reference each and every allegation contained

  in paragraphs 1 through 24 above as if fully set forth herein.

         25.     Section 3.1 of the Investment Agreement expressly conditioned the obligation of

  Innovative Genetics to make the Initial Investment on Defendant first satisfying the conditions of

  Section 3.1 “in the sole discretion” of Innovative Genetics. See Ex. A. Appendix I at p. 23.

         26.     Defendant failed to satisfy all of the conditions contractually necessary pursuant to

  Section 3.1 of the Investment Agreement to schedule the Initial Closing Date for the Initial

  Investment.

         27.     Defendant also failed to provide an amended and restated operating agreement

  compliant with the requirements of Section 2.1.1 of the Investment Agreement in material breach

  of the Investment Agreement. The Investment Agreement clearly mandated that the Additional

  Voting Rights as defined and set forth in Section 2.1.1 of the Investment Agreement:

                 [S]hall be set forth in [Flavocure’s] amended and restated operating
                 agreement in a form as agreed to buy [sic] the Parties and to be prior the Initial
                 Closing Date.

  The determination of whether the amended and restated operating agreement was satisfactory for

  the Initial Closing Date required the agreement of Innovative Genetics.

         28.     Defendant, however, failed to provide an amended and restated operating

  agreement compliant with the requirements of Section 2.1.1 of the Investment Agreement in

  further material breach of the Investment Agreement.

         29.     As a direct and proximate result of Defendant’s multiple breaches of the Investment

  Agreement, Innovative Genetics has suffered damages.




                                                    7
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 9




         WHEREFORE, Plaintiff, Innovative Genetics, LLC, seeks a judgment against Defendant,

  Flavocure Biotech, LLC, for damages, including but not limited to, interest, costs, attorney’s fees

  and such other and further relief as the Court deems just and proper.

                              COUNT II - BREACH OF CONTRACT

         Innovative Genetics hereby incorporates by reference each and every allegation contained

  in paragraphs 1 through 24 above as if fully set forth herein.

         30.     On or about October 18, 2018, Defendant formed Flavocure Biotech, Inc.

  (“Flavocure Inc.”), another Maryland entity. Upon information and belief, Defendant and

  Flavocure Inc. are related entities sharing business names, a business address and at least one

  common principal, namely Dr. Ngeh J. Toyang.

         31.     On or about November 6, 2018, the media reported that Atlas Biotechnologies, Inc.

  purchased 20% of Flavocure Inc. for $7.5 million. The media also reported that Flavocure Inc. had

  two patents pending which were described as the same Intellectual Property which Defendant

  purportedly owned at the time the parties executed the Investment Agreement, namely “two

  therapeutic molecules which use cannabis flavonoid derivatives in the treatment of three

  aggressive forms of cancer . . ..”

         32.     Surprised by this discovery, Innovative Genetics, on February 6, 2019, sent

  Defendant a Notice of Default because it rightfully believed that Defendant formed Flavocure Inc.

  to enter into an agreement with another investor purporting to exploit the same Intellectual

  Property governed by the Investment Agreement, thereby breaching Sections 5.8 and 5.10 of the

  Investment Agreement. A true and correct copy of the Notice of Default is attached hereto as

  Exhibit E.




                                                   8
Case 1:21-cv-21457-KMW Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 9




         33.     Defendant materially breached the Investment Agreement when it allowed a related

  entity to entered into an agreement with Atlas Biotechnologies, Inc. to exploit the same Intellectual

  Property governed by the Investment Agreement.

         34.     As a direct and proximate result of Defendant’s multiple breaches of the Investment

  Agreement, Innovative Genetics has suffered damages.

         WHEREFORE, Plaintiff, Innovative Genetics, LLC, seeks a judgment against Defendant,

  Flavocure Biotech, LLC, for damages, including but not limited to, interest, costs, attorney’s fees

  and such other and further relief as the Court deems just and proper.

  Dated: April 15, 2021

                                                Respectfully submitted,

                                                HOLLAND & KNIGHT LLP
                                                Attorneys for Plaintiff
                                                701 Brickell Avenue
                                                Suite 3000
                                                Miami, Florida 33131
                                                (305) 374-8500 (telephone)
                                                (305) 789-7799 (facsimile)

                                                By: /s/ Eduardo A. Ramos
                                                Eduardo A. Ramos (FBN 0189944)
                                                Email: eduardo.ramos@hklaw.com
                                                Alec M. Puig (FBN 1003509)
                                                Email: alec.puig@hklaw.com




                                                   9
